Citation Nr: 1641182	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  08-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to May 1994.

The underlying claim of entitlement to an increased rating for lumbar spine disability came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability and assigned an initial 10 percent rating.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.  In a January 2008 rating decision, the RO increased the assigned disability rating to 40 percent, effective the date of service connection.  

In August 2009, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a November 2013 brief, the Veteran's representative indicated that the Veteran was unable to work due to his service-connected lumbar spine disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  The Board found that a claim for a TDIU had been raised by the record.  

In a July 2014 decision, the Board denied a disability rating in excess of 40 percent for the Veteran's lumbar spine disability.  In that same decision, the Board referred the Veteran's TDIU claim for AOJ consideration.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In March 2015, the parties filed a partial joint motion for remand (JMR) with the Court.  In April 2015, the Court issued an Order vacating the portion of the Board's July 2014 decision which referred the Veteran's TDIU claim instead of remanding it.  The Veteran did not wish to appeal the denial of a 40 percent rating for his lumbar spine disability and that portion of the appeal was dismissed.  The case was returned to the Board for action consistent with the JMR.

In October 2015, the Board remanded the claim for entitlement to TDIU for notice and development.  The matter is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for entitlement to TDIU benefits, where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

On his VA Form 21-8940 dated in April 2016, the Veteran reported that he last worked full-time in 1998 due to the pain and functional limitations resulting from his service-connected lumbar spine disability.  He reported that he had been working minimal hours (about 15 hours per week) at his wife's tuxedo shop since 2008.  He reported that he had a high school education with additional training at beauty school (1992) and a technical college (2010-2011).  The Veteran described missing months of work at a time due to muscle spasms from his service-connected lumbar spine disability.  He reported that his service-connected lumbar spine disability made it difficult to walk for more than 50 yards, or stand and sit for prolonged periods of time.  He reported that he could not do a lot of driving, as sitting in a car caused pain.  The Veteran indicated that as a result of his sleep trouble and treatment with pain medication due to the constant pain, he often felt drowsy during the day and dozed off.

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment due to his service-connected lumbar spine disability.  In this regard, in the January 2010 VA examination, the examiner found that the Veteran should be able to engage in some sedentary occupation requiring no lifting of objects over 15 to 20 pounds.  The examiner found that the employment should permit the Veteran to be up and about as needed.  The examiner indicated that he had difficulty reconciling the Veteran's marked limitation of motion based on the minimal findings on the magnetic resonance imaging (MRI) report.  In the November 2011 VA examination, the examiner found that the Veteran's lumbar spine disability did not impact his ability to work.  

However, in July 2015, the Veteran submitted an Expert Independent Medical Review.  After a review of the medical evidence of record and an interview with the Veteran regarding his employment history and functional limitations, the physician found that it was as least as likely as not that the Veteran had been totally precluded from all types of substantially gainful employment due to his service-connected lumbar spine symptoms since 1998.  In particular, the physician disagreed with the January 2010 VA examiner's findings that the Veteran would be capable of performing sedentary employment, noting that individuals with any type of severe lumbar pathology, such as the Veteran, could not tolerate sitting for any length of time.

In light of the foregoing, the AOJ should refer the case to the VA Director of Compensation Services for an extraschedular consideration for TDIU. 


Accordingly, the case is REMANDED for the following action:

1.   After completing any development deemed necessary, 
	the AOJ should refer the case to the VA 
	Director of Compensation Services for an 
extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2.   Then, readjudicate the Veteran's claim for 
   entitlement to TDIU.  If the benefit sought remains 
   denied, a supplemental statement of the case should be 
   provided to the Veteran and his representative after 
   according the requisite time to respond.  The matter 
   should then be returned to the Board for appropriate
   appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




